TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00510-CV



         Appellants, Noah S. Bunker, Paul Carrell, Everett Brew Houston, Jr.,
 W. Andrew Buchholz, Scott J. Leighty, Jad L. Davis, and Holly Clause//Cross-Appellant,
                                Tracy D. Strandhagen

                                                v.

    Appellee, Tracy D. Strandhagen//Cross-Appellees, Noah S. Bunker, Paul Carrell,
   Everett Brew Houston, Jr., W. Andrew Buchholz, Scott J. Leighty, Jad L. Davis, and
                                     Holly Clause


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-13-002811, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Cross-appellant Tracy D. Strandhagen has filed an unopposed motion to dismiss her

cross-appeal. We grant the motion and dismiss the cross-appeal. See Tex. R. App. P. 42.1(a).

The appeal filed by appellants Noah S. Bunker, Paul Carrell, Everett Brew Houston, Jr.,

W. Andrew Buchholz, Scott J. Leighty, Jad L. Davis, and Holly Clause will continue. We have

amended the style of the case to reflect: Noah S. Bunker, Paul Carrell, Everett Brew Houston, Jr.,

W. Andrew Buccholz, Scott J. Leighty, Jad L. Davis, and Holly Clause, Appellants v. Tracy D.

Strandhagen, Appellee.

               It is so ordered November 18, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin